  Case 14-26331         Doc 65     Filed 10/02/18 Entered 10/02/18 12:58:27              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-26331
         Candace P Brown

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/17/2014.

         2) The plan was confirmed on 10/07/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
12/08/2015, 07/12/2016.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/03/2018.

         6) Number of months from filing to last payment: 49.

         7) Number of months case was pending: 51.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $30,400.00.

         10) Amount of unsecured claims discharged without payment: $15,566.09.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-26331       Doc 65       Filed 10/02/18 Entered 10/02/18 12:58:27                     Desc Main
                                     Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor              $65,883.00
       Less amount refunded to debtor                         $1,779.67

NET RECEIPTS:                                                                                  $64,103.33


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $2,832.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                      $2,850.15
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $5,682.15

Attorney fees paid and disclosed by debtor:                $1,168.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
CB USA INC                      Unsecured         227.00           NA              NA            0.00       0.00
CHESWOLD                        Unsecured      1,463.00       1,463.53        1,463.53      1,463.53        0.00
CHGO PM CU                      Unsecured      7,359.00            NA              NA            0.00       0.00
CHGO PM CU                      Unsecured      4,302.00            NA              NA            0.00       0.00
CHGO PM CU                      Unsecured      1,142.00            NA              NA            0.00       0.00
CHGO PM CU                      Unsecured         481.00           NA              NA            0.00       0.00
CHICAGO PATROLMENS FEDERAL C    Secured              NA       1,011.49        1,011.49      1,011.49      44.66
CHICAGO PATROLMENS FEDERAL C    Unsecured            NA         669.85          669.85        669.85        0.00
CHICAGO PATROLMENS FEDERAL C    Unsecured            NA       5,186.66        5,186.66      5,186.66        0.00
CHICAGO PATROLMENS FEDERAL C    Unsecured            NA       8,691.59        8,691.59      8,691.59        0.00
CHICAGO PATROLMENS FEDERAL C    Unsecured            NA            NA              NA            0.00       0.00
CHILDRENS HOSPITAL OF CHICAGO   Unsecured         687.00           NA              NA            0.00       0.00
COOK COUNTY TREASURER           Unsecured         122.09           NA              NA            0.00       0.00
COOK COUNTY TREASURER           Secured           122.09      3,112.89        3,122.89      3,122.89        0.00
ECAST SETTLEMENT CORP           Unsecured         970.00      1,043.95        1,043.95      1,043.95        0.00
ECAST SETTLEMENT CORP           Unsecured         527.00        527.02          527.02        527.02        0.00
HELPING HANDS CHILDRENS THERA   Unsecured         370.00           NA              NA            0.00       0.00
MEDICAL BUSINESS BUREAU         Unsecured         373.00           NA              NA            0.00       0.00
PORTFOLIO RECOVERY ASSOC        Unsecured         413.00        413.64          413.64        413.64        0.00
PRA RECEIVABLES MGMT            Unsecured         600.00        600.97          600.97        600.97        0.00
PRA RECEIVABLES MGMT            Unsecured         647.00        647.68          647.68        647.68        0.00
QUANTUM3 GROUP LLC              Unsecured         193.00        222.99          222.99        222.99        0.00
QUANTUM3 GROUP LLC              Unsecured         521.00        567.62          567.62        567.62        0.00
QUANTUM3 GROUP LLC              Unsecured         232.00        272.62          272.62        272.62        0.00
QUANTUM3 GROUP LLC              Unsecured         843.00        890.16          890.16        890.16        0.00
QUANTUM3 GROUP LLC              Unsecured         427.00        461.17          461.17        461.17        0.00
QUANTUM3 GROUP LLC              Unsecured      1,690.00       1,725.75        1,725.75      1,725.75        0.00
QUANTUM3 GROUP LLC              Unsecured         358.00        390.93          390.93        390.93        0.00
RJM ACQUISITIONS                Unsecured            NA          49.96            0.00           0.00       0.00
SPRINGLEAF FINANCIAL SERVICES   Secured              NA       2,000.00        2,000.00      2,000.00     101.32
SPRINGLEAF FINANCIAL SERVICES   Unsecured      3,890.00       2,798.69        2,798.69      2,798.69        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-26331        Doc 65     Filed 10/02/18 Entered 10/02/18 12:58:27                   Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim         Claim         Claim        Principal        Int.
Name                               Class   Scheduled      Asserted      Allowed         Paid           Paid
TOYOTA MOTOR CREDIT            Secured       19,400.00     25,206.53     13,759.04      13,759.04       815.55
TOYOTA MOTOR CREDIT            Unsecured         284.83           NA         543.98        543.98          0.00
US BANK TRUST                  Unsecured    130,144.00            NA       1,544.29      1,544.29          0.00
US BANK TRUST                  Secured              NA       5,568.97      1,544.29           0.00         0.00
US BANK TRUST                  Secured      155,000.00    271,449.50    272,993.79            0.00         0.00
WEBBANK/FINGERHUT              Unsecured         234.00           NA            NA            0.00         0.00
WEBBANK/FINGERHUT              Unsecured         269.00           NA            NA            0.00         0.00
WELLS FARGO BANK NA            Unsecured      6,526.00       6,406.40      6,406.40      6,406.40          0.00
WELLS FARGO BANK NA            Unsecured      2,496.00       2,496.74      2,496.74      2,496.74          0.00


Summary of Disbursements to Creditors:
                                                            Claim           Principal                Interest
                                                          Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                               $272,993.79              $0.00                    $0.00
      Mortgage Arrearage                                   $0.00              $0.00                    $0.00
      Debt Secured by Vehicle                         $13,759.04         $13,759.04                  $815.55
      All Other Secured                                $7,678.67          $6,134.38                  $145.98
TOTAL SECURED:                                       $294,431.50         $19,893.42                  $961.53

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00                $0.00                 $0.00
       Domestic Support Ongoing                             $0.00                $0.00                 $0.00
       All Other Priority                                   $0.00                $0.00                 $0.00
TOTAL PRIORITY:                                             $0.00                $0.00                 $0.00

GENERAL UNSECURED PAYMENTS:                           $37,566.23         $37,566.23                    $0.00


Disbursements:

       Expenses of Administration                           $5,682.15
       Disbursements to Creditors                          $58,421.18

TOTAL DISBURSEMENTS :                                                                       $64,103.33




UST Form 101-13-FR-S (09/01/2009)
  Case 14-26331         Doc 65      Filed 10/02/18 Entered 10/02/18 12:58:27                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
